Title: 9th.
From: Adams, John Quincy
To: 


       We had this afternoon a public Lecture upon Divinity. It is a pretty common Custom among the Students, to take their books into the Chapel, and whilst these Lectures are going on they study their next Lessons; those indeed, that do this, are some of the good Scholars of the Class, for there are many, that do not look, into a book, more than once a Quarter, before they go in to recite. Lovell, was punish’d this morning, for carrying to the recitation an English Terence. Was he to punish all, that do so, about 2/3 of each Class would be fined. I was not at reciting this morning, because, the prayer Bell did not wake me. This is only the second Time, that it has happened to me this Quarter, and I hope, I shall soon be so used to early rising, as to be up every morning, a little after five. I find my Time flies away here, as fast as any where. Being engaged now in a multiplicity of Studies, I cannot make, a very rapid progress in any branch. Latin, Greek, Mathematics, natural Philosophy, and Metaphysics, are enough to fill any ones hands at one Time, and I have calculated, that about 6 hours every day are taken up in Prayers, recitings, Lectures &c. which are not to be consider’d, as studies. But mathematics and natural Philosophy, are studies so agreeable, that the Time I devote to them, seems a time of relaxation.
      